DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J Gegg (Reg. No. 50,857) on 15 February 2022.

The application has been amended as follows: 
In the Abstract:
Line 1, “The disclosure relates to” is deleted and replaced with – Provided is --.

In the Claims:
Claim 1, line 2, “one three panel join” is deleted and replaced with – one multiple panel join --;

Claim 6, line 3, “the three panel join” is deleted and replaced with – the multiple panel join --;
Claim 12, line 1, “a panel” is deleted and replaced with – the panel --;
Claim 13, line 1, “four three panel joins and a” is deleted and replaced with – four multiple panel joins and the --;
Claim 13, line 2, “the three panel joins” is deleted and replaced with – the multiple panel joins --.

Claim Interpretation
The claims use the terms, “multiple panel join” and “three panel join” throughout.  As this term is not one ordinarily used in the art, the Examiner has taken the full extent of the Specification and claims in to consideration and determined that the term “join” is being used consistently as a replacement for the well-known term “joint”.  For the purpose of examination, it has been determined that “join” is the equivalent of “joint”.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: after a full search of the prior art, the Examiner finds that the Applicant’s unique use of a panel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON S DANIELS/Primary Examiner, Art Unit 3612